Appeal by the People from an order of the County Court, Nassau County, entered December 24, 1973, which granted defendant’s motion to dismiss the indictment. Order affirmed, with leave to the People, as requested by the District Attorney on the oral argument of this appeal, to resubmit the matter to another Grand Jury. Under the circumstances herein, the testimony of the two witnesses who were not present when the incident occurred should not have been presented. Their testimony as to the situation that existed in the area was prejudicial, thereby rendering the Grand Jury proceedings defective. We have considered no other issues. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.